Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered.  Applicant has amended claims 1 and 11 to include “an inner side of”…”the inner side of the protective cover is a side facing the organic light emitting diode array substrate; wherein a side of the organic light-emitting diode array substrate away from the protective cover is an outermost side.”  Applicant’s arguments are based upon the claims as amended.  New grounds of rejection are made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Leib et al (US 2009/0321867 A1)(“Leib”).
Leib discloses an organic light emitting diode display array substrate 
A protective cover substrate which is a glass pane (para. 0032) , the cover and the substrate are correspondingly arranged
The cover is used to encapsulate the diode array
A sealant frame, microframe structure 7 (para. 0114 and Fig. 6) surrounds a periphery of the diode array substrate and bonds with an inner side of the cover (para. 0044)
The inner side of the cover is a side facing the diode array substrate, as the substrate 1 supports the diode array (Fig. 9b) and the cover 6 (para. 0125 and Fig. 9b) , which shows that 
A side or the diode array substrate 1 away from the cover 6  is an outermost side, as shown in Fig. 9b.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib et al (US 2009/0321867 A1)(“Leib”) as applied to claim 1 above, and further in view of Lin et al (US 2019/0115508 A1)(“Lin”).
Leib discloses the limitations of claim 1 as stated above.  Leib is silent with respect to transmission enhanced layer between the diode array and the protective cover.
Lin, in the same field of endeavor of  OLED devices (para. 0027), discloses  transmission enhancing layers between the semiconductor device 104 (para. 0045) which is a  diode array and the protective cover 120 (para. 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lin with the device disclosed by Leib in order to obtain the benefit of improved light uniformity.
 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib et al (US 2009/0321867 A1)(“Leib”)  in view of Lin et al (US 2019/0115508 A1)(“Lin”) as applied to claim 2 above, and further in view of Xu et al (US 2016/0254496 A1)(“Xu”).
Leib in view of Lin  discloses the limitations of claim 2 as stated above.  Leib in view of Lin  is silent with respect to two transmission enhanced layers in which the refractive index increases or decreases from the diode array substrate to the glass cover.
Xu , in the same field of endeavor of OLED display panel with reflection eliminating layer (Abstract), discloses a light emitting unit on a substrate (para. 0010), a  total reflection eliminating layer which includes a first light processing layer with incident light is processed to obtain emergent light capable of arriving at an interface between the packaging substrate and an atmosphere at an incident angle smaller than a total reflection angle at the interface between the packaging substrate and the atmosphere (para. 0012),  alternatively, a  first light processing layer (para. 0014) and a second light processing layer of a refractive index larger than the first light processing layer (para. 0018),  or alternatively the reflection eliminating layer includes at least two second light processing layers laminated on the first light processing layer successively  such that the refractive indexes  increasing successively in a direction away from  the first light processing layer , which is a disclosure of gradual increase or decrease of the refractive index from the organic diode array substrate to the protective cover, as Xu discloses from the pixel defining layer on the base substrate (para. 0010) to the direction of the cover, as Xu discloses the layers on the pixel defining layer to the packaging substrate which is on the base substrate (para. 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the arrangement disclosed by Xu with the device disclosed by 
Leib in view of Lin  in order to obtain the benefit of eliminating reflection as disclosed by Xu.
                
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib et al (US 2009/0321867 A1)(“Leib”)  as applied to claim 1 above, and further in view of Xu et al (US 2016/0254496 A1)(“Xu”).
Leib  discloses the limitations of claim 1 as stated above.  Leib is silent with respect to two transmission enhanced layers in which the refractive index increases or decreases from the diode array substrate to the glass cover.
Xu , in the same field of endeavor of OLED display panel with reflection eliminating layer (Abstract), discloses a light emitting unit on a substrate (para. 0010), a  total reflection eliminating layer which includes a first light processing layer with incident light is processed to obtain emergent light capable of arriving at an interface between the packaging substrate and an atmosphere at an incident angle smaller than a total reflection angle at the interface between the packaging substrate and the atmosphere (para. 0012),  alternatively, a  first light processing layer (para. 0014) and a second light processing layer of a refractive index larger than the first light processing layer (para. 0018),  or alternatively the reflection eliminating layer includes at least two second light processing layers laminated on the first light processing layer successively  such that the refractive indexes  increasing successively in a direction away from  the first light processing layer , which is a disclosure of a gradual increase or decrease of the refractive index from the organic diode array substrate to the protective cover, as Xu discloses the light processing layers which are the anti reflection layers from the pixel defining layer on the base substrate (para. 0010) to the direction of the cover, as Xu discloses the layers on the pixel defining layer to the packaging substrate which is on the base substrate (para. 0010), and is also a disclosure of an anti reflection layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the arrangement disclosed by Xu with the device disclosed by 
Leib in order to obtain the benefit of eliminating reflection as disclosed by Xu.
           Re claim 5:  The combination of Leib  and of Xu discloses the anti reflection layer between the organic light emitting diode array substrate and the protective cover, as Xu discloses the light processing layers which are the anti reflection layers from the pixel defining layer on the base substrate (para. 0010) to the direction of the cover, as Xu discloses the layers on the pixel defining layer to the packaging substrate which is on the base substrate (para. 0010), and is also a disclosure of an anti reflection layer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib and  of Xu et al (US 2016/0254496 A1)(“Xu”) as applied to claim 5 above, and further in view of Lee (US 2004/0263068 A1).
Leib  in view  of Xu discloses the limitations of claim 5 as stated above.  Leib in view   of Xu is silent with respect to the recited relationships of the transmission enchanced layers and the anti-reflection layers.
Lee, in the same field of endeavor of reflection in organic electroluminescent displays (para. 0020), discloses and electroluminescent display substrate 10 , a first electrode or anode 200, a second electrode or cathode 400 , a light emitting layer 30, and a medium layer between the electrodes such that light undergoes constructive or destructive interference (para. 0019-0021 and 0026 and Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Leib in view  of Xu in order to obtain the benefit of enhanced emission and luminance as disclosed by Lee (Lee, para. 0008).

Claims 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib et al (US 2009/0321867 A1)(“Leib”) in view of Xu et al (US 2016/0254496 A1)(“Xu”) as applied to claim 4 above, and further in view of Chaji et al (US 2013/0147764 A1)(“Chaji”).
Leib in view of Xu discloses the limitations of claim 4 as stated above.  Leib in view  of Xu is silent with respect to the recited arrangement of the antireflection layer .
Chaji in the same field of endeavor of display substrate (para. 0002), discloses an OLED with internal reflection of ambient light (para. 0021) in which an antireflection layer such as a circular polarizer (para. 0038 and Fig. 1), has the benefit of superior  contrast (para. 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an antireflection layer such as a circular polarizer as disclosed by Chaji with the device disclosed by Leib in view  of Xu in order to obtain the benefit of superior contrast disclosed by Chaji.
Re claim 8:  Chaji in the same field of endeavor of display substrate (para. 0002), discloses an OLED with a circular polarizer (para. 0038 and Fig. 1), has the benefit of superior  contrast (para. 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a circular polarizer as disclosed by Chaji with the device disclosed by Leib in view of Xu in order to obtain the benefit of superior contrast disclosed by Chaji.   

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib as applied to claim 1 above and further in view of  Zeng ( US 2016/0104861 A1).
Leib discloses the limitations of claim 1 as stated above.  Leib is silent with respect to a barrier layer between the organic diode array and the protective cover. 
Zeng discloses an organic light emitting diode display (OLED) (para. 0030) including an OLED  substrate, 107 which is also a TFT substrate (par. 0030) a protective cover 103 (para. 0030 and Fig. 1), the cover and the display correspondingly arranged (Fig. 1 shows the display panel 100 arranged under the cover 103 (para. 0030)) and a glass cover 101 (para. 0030 and Fig. 1)
The protective cover 103 to encapsulate the OLED substrate (para. 0030), as shown in Fig. 1
A sealant frame 105 surrounds  the cover 300 a periphery of the OLED and forms a frame (Fig. 2)  and  with the protective cover 101  (para. 0030), as shown in Fig. 1, which suggests the bonding with the protective cover, as Zeng discloses the sealing protecting the OLED display device (para. 0013) .  The display includes a glass cover plater 101 (para. 0022), a transparent protective layer 103, an OLED layer 108, and a TFT substrate 107 (para. 0022 and Fig. 1).
  Zeng discloses a barrier layer 104, which is a layer between the light emitting substrate 108 and the protective cover plate 101, as Zeng discloses the layer 104 is hydrophobic (para. 0022), which is a disclosure of a barrier layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the barrier disclosed by Zeng with the device disclosed by Leib in order to protect the OLED array from moisture.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib in view of  Zeng ( US 2016/0104861 A1) as applied to claim 9 above, and further in view of Leyder et al (US 2012/0258294 A1)(“Leyder”).
Leib in view of Zeng  discloses the limitations of claim 9 as stated above.  Leib in view of Zeng  is silent with respect to the barrier layer being a plurality of inorganic and organic layers alternately stacked on the array substrate.
Leyder, in the same field of endeavor of barrier layers (Abstract) for organic light emitting diodes (para. 0014), discloses a barrier 2 of inorganic material between the cover substrate 1 and the array substrate 7 (para.0057 and  0070-0071 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the barrier disclosed by Leyder with the device disclosed by Leib in view of Zing  in order to obtain the benefit of retarding water vapor migration as disclosed by Leyder (Leyder, para. 0036).


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Leib et al (US 2009/0321867 A1)(“Leib”).
Leib discloses providing  an organic light emitting diode display array substrate 1 (Fig. 9b and para. 0121)
A protective cover substrate which is a glass pane (para. 0032) , the cover and the substrate are correspondingly arranged
The cover is used to encapsulate the diode array
A sealant frame, microframe structure 7 (para. 0114 and Fig. 6) surrounds a periphery of the diode array substrate and bonds with an inner side of the cover substrate 6 shown in Fig. 9b  (para. 0044 and para. 0121 )
The inner side of the cover is a side facing the diode array substrate, as the substrate 1 supports the diode array (Fig. 9b) and the cover 6 (para. 0125 and Fig. 9b) , which shows that 
A side or the diode array substrate 1 away from the cover 6  is an outermost side, as shown in Fig. 9b, and bonding elements 4 at the periphery of the active elements 3 which are the light emitting arrays (Fig. 9b and para. 0121).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib et al (US 2009/0321867 A1)(“Leib”) as applied to claim 11 above, and further in view of Lin et al (US 2019/0115508 A1)(“Lin”).
Leib discloses the limitations of claim 1 as stated above.  Leib is silent with respect to providing a transmission enhanced layer between the diode array and the protective cover.
Lin, in the same field of endeavor of  OLED devices (para. 0027), discloses providing   transmission enhancing layers between the semiconductor device 104 (para. 0045) which is a  diode array and the protective cover 120 (para. 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lin with the device disclosed by Leib in order to obtain the benefit of improved light uniformity.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib et al (US 2009/0321867 A1)(“Leib”)  in view of Lin et al (US 2019/0115508 A1)(“Lin”) as applied to claim 12 above, and further in view of Xu et al (US 2016/0254496 A1)(“Xu”).
Leib in view of Lin  discloses the limitations of claim 2 as stated above.  Leib in view of Lin  is silent with respect to two transmission enhanced layers in which the refractive index increases or decreases from the diode array substrate to the glass cover.
Xu , in the same field of endeavor of OLED display panel with reflection eliminating layer (Abstract), discloses a light emitting unit on a substrate (para. 0010), a  total reflection eliminating layer which includes a first light processing layer with incident light is processed to obtain emergent light capable of arriving at an interface between the packaging substrate and an atmosphere at an incident angle smaller than a total reflection angle at the interface between the packaging substrate and the atmosphere (para. 0012),  alternatively, a  first light processing layer (para. 0014) and a second light processing layer of a refractive index larger than the first light processing layer (para. 0018),  or alternatively the reflection eliminating layer includes at least two second light processing layers laminated on the first light processing layer successively  such that the refractive indexes  increasing successively in a direction away from  the first light processing layer , which is a disclosure of gradual increase or decrease of the refractive index from the organic diode array substrate to the protective cover, as Xu discloses from the pixel defining layer on the base substrate (para. 0010) to the direction of the cover, as Xu discloses the layers on the pixel defining layer to the packaging substrate which is on the base substrate (para. 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the arrangement disclosed by Xu with the device disclosed by 
Leib in view of Lin  in order to obtain the benefit of eliminating reflection as disclosed by Xu.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib et al (US 2009/0321867 A1)(“Leib”)  as applied to claim 11 above, and further in view of Xu et al (US 2016/0254496 A1)(“Xu”).
Leib  discloses the limitations of claim 11 as stated above.  Leib is silent with respect attaching an antireflection layer.
Xu , in the same field of endeavor of OLED display panel with reflection eliminating layer (Abstract), discloses a light emitting unit on a substrate (para. 0010), a  total reflection eliminating layer which includes a first light processing layer with incident light is processed to obtain emergent light capable of arriving at an interface between the packaging substrate and an atmosphere at an incident angle smaller than a total reflection angle at the interface between the packaging substrate and the atmosphere (para. 0012),  alternatively, a  first light processing layer (para. 0014) and a second light processing layer of a refractive index larger than the first light processing layer (para. 0018),  or alternatively the reflection eliminating layer includes at least two second light processing layers laminated on the first light processing layer successively  such that the refractive indexes  increasing successively in a direction away from  the first light processing layer , which is a disclosure of a gradual increase or decrease of the refractive index from the organic diode array substrate to the protective cover, as Xu discloses the light processing layers which are the anti reflection layers from the pixel defining layer on the base substrate (para. 0010) to the direction of the cover, as Xu discloses the layers on the pixel defining layer to the packaging substrate which is on the base substrate (para. 0010), and is also a disclosure of an anti reflection layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the arrangement disclosed by Xu with the device disclosed by 
Leib in order to obtain the benefit of eliminating reflection as disclosed by Xu.
           Re claim 15:  The combination of Leib  and of Xu discloses the anti reflection layer between the organic light emitting diode array substrate and the protective cover, as Xu discloses the light processing layers which are the anti reflection layers from the pixel defining layer on the base substrate (para. 0010) to the direction of the cover, as Xu discloses the layers on the pixel defining layer to the packaging substrate which is on the base substrate (para. 0010), and is also a disclosure of an anti reflection layer.

Claim1 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib and  of Xu et al (US 2016/0254496 A1)(“Xu”) as applied to claim 5 above, and further in view of Lee (US 2004/0263068 A1).
Leib  in view  of Xu discloses the limitations of claim 5 as stated above.  Leib in view   of Xu is silent with respect to the recited relationships of the transmission enchanced layers and the anti-reflection layers.
Lee, in the same field of endeavor of reflection in organic electroluminescent displays (para. 0020), discloses and electroluminescent display substrate 10 , a first electrode or anode 200, a second electrode or cathode 400 , a light emitting layer 30, and a medium layer between the electrodes such that light undergoes constructive or destructive interference (para. 0019-0021 and 0026 and Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Leib in view  of Xu in order to obtain the benefit of enhanced emission and luminance as disclosed by Lee (Lee, para. 0008).

Claims 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib et al (US 2009/0321867 A1)(“Leib”) in view of Xu et al (US 2016/0254496 A1)(“Xu”) as applied to claim 14 above, and further in view of Chaji et al (US 2013/0147764 A1)(“Chaji”).
Leib in view of Xu discloses the limitations of claim 14 as stated above.  Leib in view  of Xu is silent with respect to the recited arrangement of the antireflection layer .
Chaji in the same field of endeavor of display substrate (para. 0002), discloses an OLED with internal reflection of ambient light (para. 0021) in which an antireflection layer such as a circular polarizer (para. 0038 and Fig. 1), has the benefit of superior  contrast (para. 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an antireflection layer such as a circular polarizer as disclosed by Chaji with the device disclosed by Leib in view  of Xu in order to obtain the benefit of superior contrast disclosed by Chaji.
Re claim 18:  Chaji in the same field of endeavor of display substrate (para. 0002), discloses an OLED with a circular polarizer (para. 0038 and Fig. 1), has the benefit of superior  contrast (para. 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a circular polarizer as disclosed by Chaji with the device disclosed by Leib in view of Xu in order to obtain the benefit of superior contrast disclosed by Chaji.   

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib as applied to claim 11 above and further in view of  Zeng ( US 2016/0104861 A1).
Leib discloses the limitations of claim 1 as stated above.  Leib is silent with respect to forming a barrier layer between the organic diode array and the protective cover. 
Zeng discloses an organic light emitting diode display (OLED) (para. 0030) including an OLED  substrate, 107 which is also a TFT substrate (par. 0030) a protective cover 103 (para. 0030 and Fig. 1), the cover and the display correspondingly arranged (Fig. 1 shows the display panel 100 arranged under the cover 103 (para. 0030)) and a glass cover 101 (para. 0030 and Fig. 1)
The protective cover 103 to encapsulate the OLED substrate (para. 0030), as shown in Fig. 1
A sealant frame 105 surrounds  the cover 300 a periphery of the OLED and forms a frame (Fig. 2)  and  with the protective cover 101  (para. 0030), as shown in Fig. 1, which suggests the bonding with the protective cover, as Zeng discloses the sealing protecting the OLED display device (para. 0013) .  The display includes a glass cover plater 101 (para. 0022), a transparent protective layer 103, an OLED layer 108, and a TFT substrate 107 (para. 0022 and Fig. 1).
  Zeng discloses a barrier layer 104, which is a layer between the light emitting substrate 108 and the protective cover plate 101, as Zeng discloses the layer 104 is hydrophobic (para. 0022), which is a disclosure of a barrier layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the barrier disclosed by Zeng with the device disclosed by Leib in order to protect the OLED array from moisture.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leib in view of  Zeng ( US 2016/0104861 A1) as applied to claim 19 above, and further in view of Leyder et al (US 2012/0258294 A1)(“Leyder”).
Leib in view of Zeng  discloses the limitations of claim 19 as stated above.  Leib in view of Zeng  is silent with respect to the barrier layer being a plurality of inorganic and organic layers alternately stacked on the array substrate.
Leyder, in the same field of endeavor of barrier layers (Abstract) for organic light emitting diodes (para. 0014), discloses a barrier 2 of inorganic material between the cover substrate 1 and the array substrate 7 (para.0057 and  0070-0071 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the barrier disclosed by Leyder with the device disclosed by Leib in view of Zeng  in order to obtain the benefit of retarding water vapor migration as disclosed by Leyder (Leyder, para. 0036).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895